196 F.2d 501
Jesse O. WEEKS and Nora E. Weeks, Appellants,v.UNITED STATES of America.
No. 14580.
United States Court of Appeals Eighth Circuit.
April 7, 1952.

William C. Reynolds and Kirchner & Vanice, all of Kansas City, Mo., for appellants.
Ed Dupree, General Counsel, Office of Rent Stabilization, Washington, D.C., and David M. Scheffer, Sp. Litigation Atty., Office of Rent Stabilization, Chicago, Ill., for appellee.
PER CURIAM.


1
Appeal from District Court docketed and dismissed for want of prosecution, on motion of appellee.